 


109 HR 4173 IH: Health Care COBRA OffSet Tax Savings Act of 2005
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4173 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a refundable credit against income tax to subsidize the cost of COBRA continuation coverage for certain individuals. 
 
 
1.Short titleThis Act may be cited as the Health Care COBRA OffSet Tax Savings Act of 2005 or the Health Care COSTS Act of 2005 .  
2.Refundable credit to subsidize cost of COBRA continuation coverage for certain individuals 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 35 the following new section: 
 
35A.Credit to subsidize cost of COBRA continuation coverage for certain individuals 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to 50 percent of the amount of the premium which would (but for this section) be required to be paid by such individual during the taxable year for COBRA continuation coverage under a group health plan. 
(b)Eligible individualFor purposes of this section— 
(1)In generalThe term eligible individual means any individual— 
(A)who receives COBRA continuation coverage under a group health plan by reason of a qualifying event described in section 4980B(f)(3), and 
(B)the modified adjusted gross income (as defined in section 221(b)(2)(C)) of whom for the taxable year does not exceed the applicable amount. 
(2)Applicable amountFor purposes of paragraph (1), the applicable amount is $30,000 increased by $10,000— 
(A)for the spouse of the taxpayer, and 
(B)for each individual who is a dependent (as defined in section 152) of the taxpayer.  
(c)Assignment of credit to plan administratorThe Secretary shall prescribe regulations which permit eligible individuals to assign the credit under this section to the administrator of the plan under which COBRA continuation coverage is being provided. The credit so assigned by an individual shall be treated by the administrator as a premium payment by such individual. 
(d)Other definitionsFor purposes of this section— 
(1)AdministratorThe term administrator has the meaning given such term in section 3(16) of the Employee Retirement Income Security Act of 1974. 
(2)COBRA continuation coverageThe term COBRA continuation coverage means the first 18 months of continuation coverage provided pursuant to— 
(A)section 4980B (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), 
(B)title XXII of the Public Health Service Act, 
(C) part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under section 609), 
(D)section 8905a of title 5, United States Code, or 
(E)a State program that provides continuation coverage comparable to such continuation coverage. 
(3)Group health planThe term group health plan has the meaning given such term in section 9832(a).. 
(b)Clerical amendmentThe table of sections for such subpart C is amended by inserting after the item relating to section 35 the following new item: 
 
Sec. 35A. Credit to subsidize cost of COBRA continuation coverage for certain individuals.  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Change in cobra notice 
(a)Notices 
(1)General noticesIn the case of notices provided under sections 606 of the Employee Retirement Income Security Act of 1974, section 2206 of the Public Health Service Act, and section 4980B(f)(6) of the Internal Revenue Code of 1986 with respect to individuals who become entitled to elect COBRA continuation coverage after the date of the enactment of this Act, such notices shall include an additional notification to the recipient of the availability of the subsidy provided under section 35A of the Internal Revenue Code of 1986. 
(2)Alternative noticeIn the case of COBRA continuation coverage to which the notice provisions described in paragraph (1) do not apply, the Secretary of Labor shall, in coordination with administrators of the group health plans (or other entities) who provide or administer the COBRA continuation coverage involved, assure provision of such notice. 
(3)FormThe requirement of the additional notification under this subsection may be met by amendment of existing notice forms or by inclusion of a separate document with the notice otherwise required. 
(b)Specific requirementsEach additional notification under subsection (a) shall include— 
(1) a description of the eligibility requirements for premium assistance under section 35A of the Internal Revenue Code of 1986, 
(2)the name, address, and telephone number necessary to contact the plan administrator and any other person maintaining relevant information in connection with the premium assistance, and 
(3)the following statement displayed in a prominent manner: You may be eligible to receive assistance with payment of 50 percent of your COBRA continuation coverage premiums for a duration of not to exceed 18 months.. 
(c)Model noticesThe Secretary of Labor shall prescribe models for the additional notification required under this section.  
 
